













U.S. $31,000,000
364-DAY TERM LOAN AGREEMENT
Dated as of May 5, 2020
among
PINNACLE WEST CAPITAL CORPORATION,
as Borrower,


THE LENDERS PARTY HERETO,
and


PNC BANK, NATIONAL ASSOCIATION,
as Agent












1



--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1

Section 1.01
Certain Defined Terms    1

Section 1.02
Other Interpretive Provisions    19

Section 1.03
Accounting Terms    20

Section 1.04
Rounding    20

Section 1.05
Times of Day    21

Section 1.06
Interest Rates; LIBOR Notification    21

ARTICLE II AMOUNTS AND TERMS OF THE LOANS
21

Section 2.01
The Loans.    21

Section 2.02
Making the Loans.    22

Section 2.03
Fees    23

Section 2.04
Repayment of Loans    23

Section 2.05
Interest on Loans.    23

Section 2.06
Interest Rate Determination.    24

Section 2.07
Optional Conversion of Loans    26

Section 2.08
Prepayments of Loans.    26

Section 2.09
Increased Costs.    27

Section 2.10
Illegality    28

Section 2.11
Payments and Computations.    29

Section 2.12
Taxes.    30

Section 2.13
Sharing of Payments, Etc.    34

Section 2.14
Evidence of Debt.    34

Section 2.15
Use of Proceeds.    35

Section 2.16
Affected Lenders    35

Section 2.17
Replacement of Lenders    36

ARTICLE III CONDITIONS PRECEDENT
36

Section 3.01
Conditions Precedent to Effectiveness    36

Section 3.02
Determinations Under Section 3.01    38

ARTICLE IV REPRESENTATIONS AND WARRANTIES
38

Section 4.01
Representations and Warranties of the Borrower    38

ARTICLE V COVENANTS OF THE BORROWER
43

Section 5.01
Affirmative Covenants    43

Section 5.02
Negative Covenants    47

Section 5.03
Financial Covenant    48



i



--------------------------------------------------------------------------------





ARTICLE VI EVENTS OF DEFAULT
48

Section 6.01
Events of Default    48

ARTICLE VII THE AGENT
50

Section 7.01
Appointment and Authority    50

Section 7.02
Rights as a Lender    50

Section 7.03
Exculpatory Provisions    50

Section 7.04
Reliance by Agent    51

Section 7.05
Delegation of Duties    52

Section 7.06
Resignation of Agent    52

Section 7.07
Non-Reliance on Agent and Other Lenders    52

Section 7.08
[Reserved].    53

Section 7.09
Certain ERISA Matters.    53

ARTICLE VIII MISCELLANEOUS
54

Section 8.01
Amendments, Etc.    54

Section 8.02
Notices, Etc.    55

Section 8.03
No Waiver; Cumulative Remedies; Enforcement    57

Section 8.04
Costs and Expenses; Indemnity; Damage Waiver.    57

Section 8.05
Right of Set-off    59

Section 8.06
Effectiveness; Binding Effect    60

Section 8.07
Successors and Assigns.    60

Section 8.08
Confidentiality    63

Section 8.09
Governing Law    64

Section 8.10
Counterparts; Integration    64

Section 8.11
Jurisdiction, Etc.    64

Section 8.12
Payments Set Aside    65

Section 8.13
Patriot Act and Beneficial Ownership Regulation    65

Section 8.14
Waiver of Jury Trial    65

Section 8.15
No Advisory or Fiduciary Responsibility    65

Section 8.16
Survival of Representations and Warranties    66

Section 8.17
Severability    66

Section 8.18
Acknowledgement and Consent to Bail-In of Affected Financial Institutions    66



Schedules
Schedule 1.01         Commitments and Ratable Shares
Schedule 4.01(j)     Subsidiaries
Schedule 4.01(k)     Existing Indebtedness
Schedule 8.02         Certain Addresses for Notices


ii

--------------------------------------------------------------------------------





Exhibits
Exhibit A         Form of Note
Exhibit B         Form of Notice of Initial Borrowing
Exhibit C         Form of Assignment and Assumption
Exhibit D        Form of Interest Election Request


iii

--------------------------------------------------------------------------------






364-DAY TERM LOAN AGREEMENT

Dated as of May 5, 2020
PINNACLE WEST CAPITAL CORPORATION, an Arizona corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, the other Lenders (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, as Agent for the
Lenders, agree as follows:
The Borrower has requested that the Lenders provide a $31,000,000 term loan
facility for the purposes set forth herein, and the Lenders are willing to do so
on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Lender” means any Lender, as reasonably determined by the Agent or, if
the Agent is the Affected Lender, by the Required Lenders, that (a) has failed
to (i) fund all or any portion of its Loans unless such Lender notifies the
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied or (ii) pay to the
Agent or any other Lender any other amount required to be paid by it under this
Agreement, (b) has notified the Borrower, the Agent or any Lender in writing of
its intention not to fund a Loan or any of its other funding obligations under
this Agreement, (c) has failed, within three Business Days after written request
by the Agent, or, if the Agent is the Affected Lender, by the Required Lenders,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund a Loan, (d) shall (or whose parent company shall) generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or shall have had any proceeding instituted by or against
such Lender (or its parent company) seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, administrator, assignee for the benefit of creditors or similar





--------------------------------------------------------------------------------





Person charged with reorganization or liquidation of its business or custodian
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 30 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian for, it or for
any substantial part of its property) shall occur, or shall take (or whose
parent company shall take) any corporate action to authorize any of the actions
set forth above in this subsection (d) or (e) has become the subject of a
Bail-In Action, provided that a Lender shall not be deemed to be an Affected
Lender solely by virtue of the ownership or acquisition of any equity interest
in any Lender or any Person that directly or indirectly controls such Lender by
a Governmental Authority or an instrumentality thereof.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
“Agent” means PNC Bank, National Association (including its branches and
Affiliates as may be required to administer its duties) in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Agent’s Account” means the account of the Agent designated as such by the Agent
to the Lenders and the Borrower from time to time.
“Agent’s Office” means the Agent’s address specified in Section 8.02(a) and, as
appropriate, the Agent’s Account, or such other address or account as the Agent
may from time to time notify the Borrower and the Lenders.
“Agreement” means this 364-Day Term Loan Agreement, dated as of May 5, 2020,
among the Borrower, the Lenders named herein and from time to time party hereto
and the Agent, together with all schedules and exhibits hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
“Applicable Rate” means (i) if a Base Rate Loan, 0.400% per annum and (ii) if a
Eurodollar Rate Loan, 1.40% per annum.


2

--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of any entity that
administers or manages a Lender.
“APS” means Arizona Public Service Company, an Arizona corporation.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
“Authorized Officer” means the chairman of the board, chief executive officer,
chief operating officer, chief financial officer, chief accounting officer,
president, any vice president, treasurer, controller or any assistant treasurer
of the Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of:
(a)    the Prime Rate;
(b)    the Federal Funds Rate plus 0.50%; and
(c)    an amount equal to (i) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus (ii) 1%; provided that, if the Base Rate is being
used as an alternate rate of interest pursuant to Section 2.06 (for the
avoidance of doubt, only until any amendment has become effective pursuant to
Section 2.06(b)(ii)), then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c).
For the avoidance of doubt, if the Base Rate as determined pursuant to the
foregoing would be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.
“Base Rate Loan” means a Loan that bears interest as provided in Section
2.05(a)(i).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for


3

--------------------------------------------------------------------------------





determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the Eurodollar Rate for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than 1.00%, the
Benchmark Replacement will be deemed to be 1.00% for the purposes of this
Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time (for the
avoidance of doubt, such Benchmark Replacement Adjustment shall not be in the
form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the Agent in a
manner substantially consistent with market practice (or, if the Agent decides
that adoption of any portion of such market practice is not administratively
feasible or if the Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Agent decides is reasonably necessary in connection with
the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:


4

--------------------------------------------------------------------------------





(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, in each case which states
that the administrator of the LIBO Rate has ceased or will cease to provide the
LIBO Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBO Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 2.06 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 2.06.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in form and
substance acceptable to the Agent in its discretion (as amended or modified by
the Agent from time to time in its sole discretion).
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code to which Section 4975 of
the Internal Revenue Code applies, and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.


5

--------------------------------------------------------------------------------





“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
“Borrower Information” has the meaning specified in Section 8.08.
“Borrowing” means Loans of the same Type that are made, Converted or continued
on the same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.
“Business Day” means a day of the year on which banks are not required or
authorized by Law to close in New York, New York or Phoenix, Arizona and, if the
applicable Business Day relates to any Loan in which interest is calculated by
reference to the Eurodollar Rate, on which dealings are carried on in the London
interbank market.
“Capital Lease Obligations” means, subject to Section 1.03, as to any Person,
the obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) real and/or personal property, which
obligations are required to be classified and accounted for as a capital lease
or a finance lease on the balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any Law, (b) any change in any Law or in
the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed a
“Change in Law” regardless of the date enacted, adopted, issued or implemented.
“Commitment” means, as to any Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01 under
the column “Commitment”. “Commitments” means the total of the Lenders’
Commitments hereunder. The Commitments shall in no event exceed $31,000,000.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Agent in accordance with:


6

--------------------------------------------------------------------------------





(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2)    if, and to the extent that, the Agent determines that Compounded SOFR
cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Agent
determines in its reasonable discretion are substantially consistent with any
evolving or then-prevailing market convention for determining compounded SOFR
for U.S. dollar-denominated syndicated credit facilities at such time;
provided, further, that if the Agent decides that any such rate, methodology or
convention determined in accordance with clause (1) or clause (2) is not
administratively feasible for the Agent, then Compounded SOFR will be deemed
unable to be determined for purposes of the definition of “Benchmark
Replacement”.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Indebtedness” means, at any date, the Indebtedness of the Borrower
and its Consolidated Subsidiaries determined on a Consolidated basis as of such
date; provided, however, that so long as the creditors of the VIE Lessor Trusts
have no recourse to the assets of APS, “Consolidated Indebtedness” shall not
include any Indebtedness or other obligations of the VIE Lessor Trusts.
“Consolidated Net Worth” means, at any date, the sum as of such date of (a) the
par value (or value stated on the books of the Borrower) of all classes of
capital stock of the Borrower and its Subsidiaries, excluding the Borrower’s
capital stock owned by the Borrower and/or its Subsidiaries, plus (or minus in
the case of a surplus deficit) (b) the amount of the Consolidated surplus,
whether capital or earned, of the Borrower, determined in accordance with GAAP
as of the end of the most recent calendar month (excluding the effect on the
Borrower’s accumulated other comprehensive income/loss of the ongoing
application of Accounting Standards Codification Topic 815).
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Borrower on its
Consolidated financial statements if such financial statements were prepared as
of such date; provided that in no event will Consolidated Subsidiaries include
the VIE Lessor Trusts.
“Controlled Affiliate” has the meaning specified in Section 4.01(n).
“Convert”, “Conversion”, “Converted” and “Converting” each refers to a
conversion of Loans of one Type into Loans of the other Type pursuant to Section
2.06, Section 2.07 or Section 2.10.
“Corresponding Tenor” with respect to a Benchmark Replacement, means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurodollar Rate.


7

--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Dollars” or “$” means dollars of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Agent.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Agent or (ii) a notification by the Required
Lenders to the Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.06 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the Eurodollar Rate, and
(2) (i) the election by the Agent or (ii) the election by the Required Lenders
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii) and Section 8.07(b)(v), (subject to such
consents, if any, as may be required under Section 8.07(b)(iii)).


8

--------------------------------------------------------------------------------





“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment and relating to any Environmental Law, including, without
limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any Governmental
Authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, natural resources or, to the extent relating to exposure to
Hazardous Materials, human health or safety, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Agent.


9

--------------------------------------------------------------------------------





“Eurodollar Rate” means for any Interest Period as to any Eurodollar Rate Loan,
(i) the rate per annum determined by the Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 a.m. (London,
England time), two Business Days prior to the commencement of such Interest
Period, or (ii) in the event the rate referenced in the preceding clause (i)
does not appear on such page or service or if such page or service shall cease
to be available, the rate determined by the Agent to be the offered rate on such
other page or other service which displays the LIBO Rate for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the commencement of such
Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to this definition
is below zero, the Eurodollar Rate will be deemed to be zero.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (other than a Base Rate Loan bearing interest at a rate based on
the Eurodollar Rate).
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by the United States of America or the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or does
business or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which the Borrower is located, (c) any backup
withholding Tax that is required by the Internal Revenue Code to be withheld
from amounts payable to a Lender that has failed to comply with clause (A) of
Section 2.12(e)(ii), (d) in the case of a Foreign Lender (other than as agreed
to between any assignee and the Borrower pursuant to a request by the Borrower
under Section 2.17), any United States of America withholding Tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Applicable Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 2.12(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.12(a)(i) or (ii); and (e) any United States withholding
Tax imposed by FATCA.
“Executive Order” has the meaning specified in Section 4.01 (p).


10

--------------------------------------------------------------------------------





“Existing Credit Agreement” means that certain 364-Day Term Loan Agreement,
dated as of May 9, 2019 by and among the Borrower, the lenders party thereto and
PNC Bank, National Association, as agent.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Agent on such day on such transactions as
determined by the Agent; provided further, that if the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Fee Letter” means that certain Fee Letter dated as of May 5, 2020, between the
Agent and the Borrower, as amended, modified, restated or supplemented from time
to time.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Four Corners Acquisition” means the acquisition by APS from Southern California
Edison Company (“SCE”) of SCE’s interests in Units 4 and 5 of the Four Corners
Power Plant near Farmington, New Mexico, pursuant to the Purchase and Sale
Agreement, dated as of November 8, 2010, by and between SCE and APS.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” has the meaning specified in Section 1.03.


11

--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Government Official” shall mean (a) an executive, official, employee or agent
of a governmental department, agency or instrumentality, (b) a director,
officer, employee or agent of a wholly or partially government owned or
controlled company or business, (c) a political party or official thereof, or
candidate for political office or (d) an executive, official, employee or agent
of a public international organization (e.g., the International Monetary Fund or
the World Bank).
“Guarantee” means as to any Person, any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness of any other
Person or in any manner providing for the payment of any Indebtedness of any
other Person or otherwise protecting the holder of such Indebtedness against
loss (whether by virtue of partnership arrangements, agreements to keep well, to
purchase assets, goods, securities or services, or to take-or-pay or otherwise),
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract, commodity future or option contract, commodity
forward contract or other similar agreement.
“Indebtedness” means as to any Person at any date (without duplication):
(a) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(b) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) arising in, and accrued expenses incurred in, the ordinary
course of business of such Person so long as such trade accounts payable are
paid within 180 days of the date incurred (unless subject to a good faith
dispute); (c) all Indebtedness secured by a Lien on any asset of such Person, to
the extent such Indebtedness has been assumed by, or is a recourse obligation
of, such Person; (d) all Guarantees by such Person; (e) all Capital Lease
Obligations of such Person; and (f) the amount of all reimbursement obligations
of such Person (whether contingent or otherwise) in respect of letters of
credit, bankers’ acceptances, surety or other bonds and similar instruments in
support of Indebtedness; provided that Indebtedness, in accordance with Section
1.03, shall exclude any obligation or liability arising from the application or
interpretation of ASC Topic 840


12

--------------------------------------------------------------------------------





or 842 or any related, similar or successor pronouncement, guideline,
publication or rule, or which is otherwise excluded in accordance with Section
1.03.


“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Ineligible Institution” means (a) a natural person, (b) an Affected Lender or
any of its Subsidiaries, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof, or
(e) any Person who, upon becoming a Lender hereunder, would constitute an
Affected Lender or a Subsidiary thereof.
“Initial Borrowing” means the Loans made by the Initial Lenders on the Effective
Date pursuant to Section 2.01 hereof.
“Initial Lenders” has the meaning given to such term in the introductory
paragraph hereof.
“Interest Election Request” means a written request by the Borrower to Convert
or continue a Borrowing in accordance with the definition of “Interest Period”
contained in this Section 1.01 and/or Section 2.07, as applicable, in each case
in substantially the form of Exhibit D hereto.
“Interest Period” means, for each Eurodollar Rate Loan comprising part of the
same Borrowing, the period commencing on (i) the date such Eurodollar Rate Loan
is disbursed, (ii) the date of the Conversion of any Base Rate Loan into such
Eurodollar Rate Loan or (iii) the effective date of the most recent continuation
of such Eurodollar Rate Loan, as the case may be, and ending on the last day of
the period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one week or one, two, three or six months, as the
Borrower may, upon notice (in the form of an Interest Election Request duly
completed and executed by the Borrower) received by the Agent not later than
12:00 noon on the third Business Day prior to the first day of such Interest
Period, select; provided, however, that:
(a)    the Borrower may not select any Interest Period that ends after the
Maturity Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Loans
comprising part of the same Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period (other than a
one week Interest Period) to occur in the next following calendar month, the
last day of such Interest Period shall occur on the next preceding Business Day;
and


13

--------------------------------------------------------------------------------





(d)    other than with respect to a one week Interest Period, whenever the first
day of any Interest Period occurs on a day of an initial calendar month for
which there is no numerically corresponding day in the calendar month that
succeeds such initial calendar month by the number of months equal to the number
of months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:
(a)    the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and
(b)    the applicable LIBO Rate for the shortest period (for which that LIBO
Rate is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.
“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate.”
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge or other
security interest or preferential arrangement that has the practical effect of
creating a security interest, including, without limitation, the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property, and any capital lease having
substantially the same economic effect as any of the foregoing.
“Loans” has the meaning specified in Section 2.01.
“Loan Documents” mean this Agreement, each Note and the Fee Letter.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, business or property of the Borrower and its Subsidiaries
taken as a whole, (b) the rights


14

--------------------------------------------------------------------------------





and remedies of the Agent or any Lender under this Agreement or any Note or (c)
the ability of the Borrower to perform its obligations under this Agreement or
any Note.
“Material Subsidiary” means APS and, at any time, each other Subsidiary of the
Borrower which as of such time meets the definition of a “significant
subsidiary” included as of the date hereof in Regulation S-X of the Securities
and Exchange Commission or whose assets at such time exceed 10% of the assets of
the Borrower and the Subsidiaries (on a Consolidated basis).
“Maturity Date” means May 4, 2021.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.14, in
substantially the form of Exhibit A hereto.
“Notice of Initial Borrowing” has the meaning specified in Section 2.02(a).
“NYFRB” means the Federal Reserve Bank of New York.
“Obligations” means all loans to, and debts, liabilities, obligations, covenants
and duties of, the Borrower arising under any Loan Document or otherwise with
respect to any Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue under any Loan
Document after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning specified in Section 8.07(d).
“Participant Register” has the meaning specified in Section 8.07(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“PBGC” means the Pension Benefit Guaranty Corporation.


15

--------------------------------------------------------------------------------





“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Percentage” means, with respect to any Lender at any time, a fraction the
numerator of which is the outstanding principal amount of such Lender’s Loans at
such time and the denominator of which is the aggregate outstanding principal
amount of all Loans at such time; provided, that (i) the initial Percentage of
each Lender shall be the percentage set forth opposite such Lender’s name on
Schedule 1.01 under the column “Ratable Share” and (ii) if the outstanding
principal amount of all Loans has been repaid in full, the Percentage of each
Lender shall be such Lender’s Percentage as in effect immediately prior to such
repayment.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Prime Rate” shall mean the interest rate per annum announced from time to time
by the Agent at its Principal Office as its then prime rate, which rate may not
be the lowest or most favorable rate then being charged commercial borrowers or
others by the Agent. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.
“Principal Office” shall mean the main banking office of the Agent in
Pittsburgh, Pennsylvania.
“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of Section
1 of the Executive Order; (c) with whom a Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-laundering law,
including the Executive Order; (d) who commits, threatens, conspires to commit,
or support “terrorism” as defined in the Executive Order; (e) who is named as a
“Specially designated national or blocked person” on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).


16

--------------------------------------------------------------------------------





“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“PVNGS” means the Palo Verde Nuclear Generating Station.
“Ratable Share” of any amount means, with respect to any Lender at any time but
subject to Section 2.16, the product of such amount times such Lender’s
Percentage.
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived
under the final regulations issued under Section 4043, as in effect as of the
date of this Agreement (the “Section 4043 Regulations”). Any changes made to the
Section 4043 Regulations that become effective after the Effective Date shall
have no impact on the definition of Reportable Event as used herein unless
otherwise amended by the Borrower and the Required Lenders.
“Required Lenders” means, as of any date of determination, but subject to
Section 2.16, Lenders holding in the aggregate more than 50% of the aggregate
outstanding principal amount of all Loans (or, if all Loans have been repaid in
full, more than 50% of the aggregate amount of all outstanding Obligations);
provided that at all times when two or more Lenders are party to this Agreement,
the term “Required Lenders” shall in no event mean less than two Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC and any similar economic or
financial sanctions or trade embargoes of the type described in Sections 4.01(n)
through (q) and imposed, administered or enforced from time to time by the U.S.
government, including the U.S. Department of State, or any other applicable
Governmental Authority.
“SEC Reports” means the Borrower’s (i) Form 10-K Report for the year ended
December 31, 2019 and (ii) Form 8-K Reports filed on January 10, 2020, February
25, 2020 and April 7, 2020.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.


17

--------------------------------------------------------------------------------





“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Voting Stock, (b) the interest in the capital
or profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate, is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries;
provided that in no event will Subsidiaries include the VIE Lessor Trusts.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.
“VIE Lessor Trusts” means the three (3) separate variable-interest entity lessor
trusts that purchased from, and leased back to, APS certain interests in the
PVNGS Unit 2 and related common facilities, as described in Note 6 of Combined
Notes to Condensed Consolidated Financial Statements in Borrower’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2019.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.


18

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s permitted successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


19

--------------------------------------------------------------------------------





Section 1.03    Accounting Terms. Unless otherwise specified herein, and subject
to the provision below, all accounting terms used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared, in accordance
with generally accepted accounting principles as in effect from time to time,
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited Consolidated
financial statements of the Borrower delivered to the Agent (“GAAP”). If at any
time any change in GAAP or in the interpretation thereof would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP or in the interpretation thereof (subject to the approval of the
Required Lenders); provided that, unless and until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein. Notwithstanding the foregoing, (a) for purposes of all financial
or covenant calculations made under this Agreement and for purposes of defining
and calculating Capital Lease Obligations, Indebtedness and Consolidated
Indebtedness hereunder for such purposes, all leases or other agreements of any
Person deemed to be a lease or other obligation under GAAP (as in effect from
time to time) (whether such lease or other agreement is existing as of the date
hereof or hereafter entered into) that would not be characterized as (i) a
Capital Lease Obligation, (ii) Indebtedness or (iii) Consolidated Indebtedness,
in each case, under this Agreement based on GAAP as in effect as of December 31,
2015, will not be deemed to be (i) a Capital Lease Obligation, (ii) Indebtedness
or (iii) Consolidated Indebtedness, respectively, as a result of any change in
GAAP, or the interpretation or application thereof required or approved by such
Person’s independent certified public accountants, occurring or coming into or
taking effect after December 31, 2015, including ASC Topic 840 or 842 or any
related, similar or successor pronouncement, guidance, publication or rule and
(b) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Person at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).


20

--------------------------------------------------------------------------------





Section 1.06    Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Rate Loans is determined by reference to the LIBO Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Rate Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 2.06(b)(ii) provides a mechanism for determining an
alternative rate of interest. The Agent will promptly notify the Borrower,
pursuant to Section 2.06(b)(iv), of any change to the reference rate upon which
the interest rate on Eurodollar Rate Loans is based. However, the Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “Eurodollar
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to Section
2.06(b)(ii), whether upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 2.06(b)(iii)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
ARTICLE II

AMOUNTS AND TERMS OF THE LOANS
Section 2.01    The Loans.
Subject to the terms and conditions hereof (including, without limitation,
Section 3.01), each Lender, by its acceptance hereof, severally agrees to make a
one-time loan (individually, a “Loan” and, collectively, the “Loans”) to the
Borrower on the Effective Date in Dollars in an aggregate principal amount equal
to such Lender’s Commitment.  As provided in Section 2.05, the Borrower may
elect that each Borrowing of Loans be either Base Rate Loans or Eurodollar Rate
Loans. Amounts borrowed by the Borrower hereunder and prepaid or otherwise
repaid may not be reborrowed. Unless an earlier maturity is provided for
hereunder, all Loans shall mature and be due and payable on the Maturity Date.
The Commitments shall immediately and automatically terminate upon the earlier
of (i) 5:00 p.m. on the Effective Date and (ii) the making of the Loans pursuant
to this Section 2.01.
Section 2.02    Making the Loans.


21

--------------------------------------------------------------------------------





(a)    The Initial Borrowing shall be made on notice, given not later than (x)
12:00 noon on the third Business Day prior to the Effective Date in the case of
an Initial Borrowing consisting of Eurodollar Rate Loans or (y) 12:00 noon on
the Business Day prior to the Effective Date in the case of an Initial Borrowing
consisting of Base Rate Loans, by the Borrower to the Agent, which shall give to
each Lender prompt notice thereof by facsimile. Such notice of the Initial
Borrowing (the “Notice of Initial Borrowing”) shall be in writing or by
facsimile in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of the Initial Borrowing (which shall be the Effective Date
and a Business Day), (ii) Type of Loans comprising the Initial Borrowing,
(iii) aggregate amount of the Initial Borrowing, and (iv) in the case of an
Initial Borrowing consisting of Eurodollar Rate Loans, initial Interest Period
for each such Loan. Each Lender shall, before 2:00 p.m. on the date of the
Initial Borrowing, make available for the account of its Applicable Lending
Office to the Agent at the Agent’s Account, in same day funds, such Lender’s
Ratable Share of the Initial Borrowing. After the Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower at the Agent’s address
referred to in Section 8.02 or as requested by the Borrower in the Notice of
Initial Borrowing.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Loans for any Borrowing if the aggregate
amount of such Borrowing is less than $5,000,000 or less than an integral
multiple of $500,000 in excess thereof or if the obligation of the Lenders to
make Eurodollar Rate Loans shall then be suspended pursuant to Section 2.06 or
2.10, and (ii) at no time shall there be more than three (3) different Interest
Periods outstanding for Eurodollar Rate Loans.
(c)    The Notice of Initial Borrowing shall be irrevocable and binding on the
Borrower. If the Notice of Initial Borrowing specifies that the Initial
Borrowing is to be comprised of Eurodollar Rate Loans, the Borrower shall
indemnify each Lender against any loss, cost or expense reasonably incurred by
such Lender as a result of any failure (i) to fulfill on or before the date
specified in the Notice of Initial Borrowing the applicable conditions set forth
in Article III or (ii) to otherwise borrow the Eurodollar Rate Loans requested
by the Borrower in the Notice of Initial Borrowing on such date (and shall set
forth such indemnification obligation in the Notice of Initial Borrowing),
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Loan to be made by
such Lender as part of the Initial Borrowing when such Loan, as a result of any
such failure, is not made on such date.
(d)    Unless the Agent shall have received notice from a Lender prior to the
time of the Initial Borrowing that such Lender will not make available to the
Agent such Lender’s Ratable Share of the Initial Borrowing, the Agent may assume
that such Lender has made such portion available to the Agent on the date of the
Initial Borrowing in accordance with subsection (a) of this Section 2.02 and the
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such Ratable Share available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent within one Business Day after
demand for such Lender and within three Business Days after demand for the
Borrower such corresponding amount together with interest thereon, for each


22

--------------------------------------------------------------------------------





day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to Loans comprising the Initial Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If the Borrower and
such Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Loan as part of the Initial Borrowing for purposes of this Agreement.
(e)    The failure of any Lender to make the Loan to be made by it as part of
the Initial Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of the Initial Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the Loan
to be made by such other Lender on the date of the Initial Borrowing.
Section 2.03    Fees. The Borrower shall pay to the Agent such fees and other
amounts as are agreed between the Borrower and the Agent pursuant to the Fee
Letter.
Section 2.04    Repayment of Loans. The Borrower hereby unconditionally agrees
to pay to the Agent on the Maturity Date, for the account of the Lenders, the
then unpaid principal amount of the Loans, together with all accrued and unpaid
interest thereon, and all other outstanding Obligations.
Section 2.05    Interest on Loans.
(a)    Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Loan owing to each Lender from the date of such Loan
until such principal amount shall be paid in full, at the following rates per
annum:
(i)    Base Rate Loans. During such periods as such Loan is a Base Rate Loan, a
rate per annum equal at all times to the sum of (x) the Base Rate in effect from
time to time plus (y) the Applicable Rate for Base Rate Loans in effect from
time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December during such periods and on the date such
Base Rate Loan shall be Converted or paid in full.
(ii)    Eurodollar Rate Loans. During such periods as such Loan is a Eurodollar
Rate Loan, a rate per annum equal at all times during each Interest Period for
such Loan to the sum of (x) the Eurodollar Rate for such Interest Period for
such Loan plus (y) the Applicable Rate for Eurodollar Rate Loans in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Loan shall be Converted or
paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each


23

--------------------------------------------------------------------------------





Loan owing to each Lender, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Loan pursuant to clause
(a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by Law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Loans pursuant to clause (a)(i)
above, provided, however, that following acceleration of the Loans pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
(c)    Interest Rate Limitation. Nothing contained in this Agreement or in any
other Loan Document shall be deemed to establish or require the payment of
interest to any Lender at a rate in excess of the maximum rate permitted by
applicable Law. If the amount of interest payable for the account of any Lender
on any interest payment date would exceed the maximum amount permitted by
applicable Law to be charged by such Lender, the amount of interest payable for
its account on such interest payment date shall be automatically reduced to such
maximum permissible amount. In the event of any such reduction affecting any
Lender, if from time to time thereafter the amount of interest payable for the
account of such Lender on any interest payment date would be less than the
maximum amount permitted by applicable Law to be charged by such Lender, then
the amount of interest payable for its account on such subsequent interest
payment date shall be automatically increased to such maximum permissible
amount, provided that at no time shall the aggregate amount by which interest
paid for the account of any Lender has been increased pursuant to this sentence
exceed the aggregate amount by which interest paid for its account has
theretofore been reduced pursuant to the previous sentence.
Section 2.06    Interest Rate Determination.
(a)    The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of Section
2.05(a).
(b)    (i)    If the Required Lenders determine that for any reason in
connection with any request for a Eurodollar Rate Loan or a Conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate (including, without limitation,
because the LIBO Rate is not available or published on a current basis), for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan;
provided that no Benchmark Transition Event shall have occurred at such time, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Agent will promptly so notify the
Borrower and each Lender, whereupon each Eurodollar Rate Loan will automatically
on the last day of the then existing Interest Period therefor Convert into a
Base Rate Loan. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending


24

--------------------------------------------------------------------------------





request for a Borrowing of, Conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have Converted such request into a
request for a Base Rate Loan in the amount specified therein.
(ii)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Agent and the Borrower may amend this Agreement to
replace the Eurodollar Rate with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Agent has posted such proposed
amendment to all Lenders and the Borrower, so long as the Agent has not
received, by such time, written notice of objection to such proposed amendment
from Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Agent written notice that such Required Lenders accept such amendment. No
replacement of Eurodollar Rate with a Benchmark Replacement will occur prior to
the applicable Benchmark Transition Start Date.
(iii)    In connection with the implementation of a Benchmark Replacement, the
Agent will have the right to make Benchmark Replacement Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.
(iv)    The Agent will promptly notify the Borrower and the Lenders of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or Lenders
pursuant to this Section 2.06, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 2.06.
(v)     Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a Borrowing
of Eurodollar Rate Loans shall be ineffective.
(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such


25

--------------------------------------------------------------------------------





Loans will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Loans.
(d)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than $5,000,000, such Loans shall automatically Convert
into Base Rate Loans.
(e)    Upon the occurrence and during the continuance of any Event of Default,
(i)    with respect to Eurodollar Rate Loans, each such Loan will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Loan (or if such Loan is then a Base Rate Loan, will continue as a
Base Rate Loan); and
(ii)    the obligation of the Lenders to Convert Loans into Eurodollar Rate
Loans shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.
Section 2.07    Optional Conversion of Loans. The Borrower may on any Business
Day, upon notice given to the Agent (in the form of an Interest Election Request
duly completed and executed by the Borrower) not later than 12:00 noon on the
third Business Day prior to the date of the proposed Conversion and subject to
the provisions of Sections 2.06 and 2.10, Convert all or any portion of the
Loans of one Type comprising the same Borrowing into Loans of the other Type;
provided, however, that (a) any Conversion of Eurodollar Rate Loans into Base
Rate Loans shall be made only on the last day of an Interest Period for such
Eurodollar Rate Loans, (b) any Conversion of Base Rate Loans into Eurodollar
Rate Loans shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and (c) no Conversion of any Loans shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Loans to be Converted and (iii) if such Conversion
is into Eurodollar Rate Loans, the duration of the initial Interest Period for
each such Loan. Each Interest Election Request shall be irrevocable and binding
on the Borrower.
Section 2.08    Prepayments of Loans.
(a)    Optional. At any time and from time to time, the Borrower shall have the
right to prepay the Loans, in whole or in part, without premium or penalty
(except as provided in clause (z) below), upon notice at least two Business
Days’ prior to the date of such prepayment, in the case of Eurodollar Rate
Loans, and not later than 11:00 a.m. on the date of such prepayment, in the case
of Base Rate Loans, to the Agent specifying the proposed date of such prepayment
and the aggregate principal amount and Type of the Loans to be prepaid (and, in
the case of Eurodollar Rate Loans, the Interest Period of the Borrowing pursuant
to which made); provided, however, that (x) each partial prepayment shall be in
a minimum aggregate principal amount of $1,000,000 and, if in excess thereof, in
an integral multiple of $500,000, (y) accrued interest to the date of prepayment
on the principal amount prepaid shall be payable by the Borrower on the date of
such prepayment, and (z) in the event of any such prepayment of a Eurodollar
Rate Loan, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(e). Each prepayment of Loans


26

--------------------------------------------------------------------------------





shall be applied ratably to the outstanding principal amount of each Lender’s
Loan in accordance with such Lender’s Ratable Share.
(b)    Mandatory. The Borrower shall prepay the aggregate principal amount of
the Loans, together with accrued interest to the date of prepayment on the
principal amount prepaid, without requirement of demand therefor, or shall pay
or prepay any other Indebtedness then outstanding at any time, when and to the
extent required to comply with applicable Laws of any Governmental Authority or
applicable resolutions of the Board of Directors of the Borrower.
Section 2.09    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.09(e));
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender; or
(iii)    subject the Agent or any Lender to any Taxes (other than (A)
Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to the
Agent or such Lender of making, maintaining or Converting any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by the Agent or such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of the Agent or such
Lender, the Borrower will pay to the Agent or such Lender such additional amount
or amounts as will compensate the Agent or such Lender for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Applicable Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.


27

--------------------------------------------------------------------------------





(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive and binding upon all
parties absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 30 days’ prior
notice (with a copy to the Agent) of such additional interest from such Lender.
If a Lender fails to give notice 30 days prior to the relevant interest payment
date, such additional interest shall be due and payable 30 days from receipt of
such notice.


28

--------------------------------------------------------------------------------





Section 2.10    Illegality. If any Lender shall have determined in good faith
that the introduction of or any change in any applicable Law or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance with any
guideline or request from any such Governmental Authority (whether or not having
the force of law), makes it unlawful for any Lender or its Applicable Lending
Office to make, maintain or fund Eurodollar Rate Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to Convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until
such Lender notifies the Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Agent), prepay
or, if applicable, Convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or Conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or Converted.
Section 2.11    Payments and Computations.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make each payment hereunder not later than 1:00 p.m. on the day when due
in Dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest or fees ratably (other than amounts payable pursuant to
Section 2.09, 2.10, 2.12, 2.17 or 8.04(e)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
(b)    All computations of interest based on the Base Rate (when the Base Rate
is based on the Prime Rate) shall be made by the Agent on the basis of a year of
365 or 366 days, as the case may be, and all other computations of interest and
fees hereunder (including computations of interest based on the Eurodollar Rate
and the Federal Funds Rate and of fees) shall be made by the Agent on the basis
of a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.


29

--------------------------------------------------------------------------------





(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Loans to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
(d)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due to such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
Section 2.12    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)    If the Borrower or the Agent shall be required by the Internal Revenue
Code to withhold or deduct any Taxes, including both United States of America
Federal backup withholding and withholding Taxes, from any payment, then (A) the
Agent shall withhold or make such deductions as are determined by the Agent to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the Agent
or each Lender, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.


30

--------------------------------------------------------------------------------





(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Agent and each Lender, and shall
make payment in respect thereof within 30 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Agent or paid by the Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also, and does hereby, indemnify the Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(ii)    Each Lender shall, within 30 days after demand therefor, severally
indemnify (A) the Agent for (x) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and Other Taxes and
without limiting the obligation of the Borrower to do so), (y) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
8.07(d) relating to the maintenance of a Participant Register and (z) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority, and (B) the Borrower and the Agent against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Agent) incurred by or asserted against the Borrower or the Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Agent pursuant to
subsection (e). A certificate as to the amount of such payment or liability
delivered to any Lender by the Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender under this Agreement or any other Loan Document
or otherwise payable by the Agent to the Lender from any other source against
any amount due to the Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Agent, as the
case may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as


31

--------------------------------------------------------------------------------





provided in this Section 2.12, the Borrower shall deliver to the Agent or the
Agent shall deliver to the Borrower, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Agent, at the time
or times prescribed by applicable Laws or when reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States of America,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(1)    executed originals of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,
(2)    executed originals of Internal Revenue Service Form W-8ECI,


32

--------------------------------------------------------------------------------





(3)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(4)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E, or
(5)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States of America
Federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.
(iii)    Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Applicable Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Agent make any withholding or deduction for taxes from amounts
payable to such Lender.
(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to each of the Borrower and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Agent as may be necessary for the Borrower and the Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(iv), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender. If
the Agent or any Lender determines, in its sole discretion, that it has


33

--------------------------------------------------------------------------------





received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses incurred by the Agent or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
(g)    Payments. Failure or delay on the part of the Agent or any Lender to
demand compensation pursuant to the foregoing provisions of this Section 2.12
shall not constitute a waiver of the Agent’s or such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate the Agent or a Lender pursuant to the foregoing provisions of this
Section 2.12 for any Indemnified Taxes or Other Taxes imposed or asserted by the
relevant Governmental Authority more than three months prior to the date that
the Agent or such Lender, as the case may be, claims compensation with respect
thereto (except that, if a Change in Law giving rise to such Indemnified Taxes
or Other Taxes is retroactive, then the three-month period referred to above
shall be extended to include the period of retroactive effect thereof).
(h)    The Agent and each Lender agrees to cooperate with any reasonable request
made by the Borrower in respect of a claim of a refund in respect of Indemnified
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.12 if
(i) the Borrower has agreed in writing to pay all of the Agent’s or such
Lender’s reasonable out-of-pocket costs and expenses relating to such claim,
(ii) the Agent or such Lender determines, in its good faith judgment, that it
would not be disadvantaged, unduly burdened or prejudiced as a result of such
claim and (iii) the Borrower furnishes, upon request of the Agent or such
Lender, an opinion of tax counsel (such opinion, which can be reasoned, and such
counsel to be reasonably acceptable to such Lender or the Agent) that the
Borrower is likely to receive a refund or credit.


34

--------------------------------------------------------------------------------





Section 2.13    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Loans owing to it (other than pursuant to
Section 2.09, 2.10, 2.12, 2.17 or 8.04(e) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof if permitted hereby (as to which the provisions of this
Section 2.13 shall apply) in excess of its Ratable Share of payments on account
of the Loans obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders (for cash at face value) such participations in the Loans
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s Ratable Share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by Law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
Section 2.14    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of Loans. The Borrower agrees that upon notice by any
Lender to the Borrower (with a copy of such notice to the Agent) to the effect
that a Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Loans owing to,
or to be made by, such Lender, the Borrower shall promptly execute and deliver
to such Lender a Note payable to the order of such Lender in a principal amount
equal to the Loans owing to, or to be made by, such Lender.
(b)    The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Loans comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.
(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and


35

--------------------------------------------------------------------------------





payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
Section 2.15    Use of Proceeds. The proceeds of the Loans shall be available
(and the Borrower agrees that it shall use such proceeds) solely to refinance
Indebtedness of the Borrower under the Existing Credit Agreement and in
accordance with Section 4.01(p).
Section 2.16    Affected Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes an Affected Lender, then the
following provisions shall apply for so long as such Lender is an Affected
Lender:
(a)    the outstanding principal amount of the Loans of such Affected Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.01), other than any waiver, amendment or modification
requiring the consent of all Lenders or of each Lender affected;
(b)    to the extent the Agent receives any payments or other amounts for the
account of an Affected Lender under this Agreement, such Affected Lender shall
be deemed to have requested that the Agent use such payment or other amount to
fulfill such Affected Lender’s previously unsatisfied obligations to fund a Loan
under Section 2.01 or any other unfunded payment obligation of such Affected
Lender under this Agreement; and
(c)    subject to Section 8.18, for the avoidance of doubt, the Borrower, the
Agent and each other Lender shall retain and reserve its other rights and
remedies respecting each Affected Lender.
In the event that (a) the Agent and the Borrower each agrees that an Affected
Lender has adequately remedied all matters that caused such Lender to be an
Affected Lender or (b) an Affected Lender is replaced by another Lender pursuant
to Section 2.17, then, in either case, this Section 2.16 will no longer apply to
such Lender.
Section 2.17    Replacement of Lenders. If any Lender requests compensation
under Section 2.09, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.12, or if any Lender is an Affected Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to one or more assignees that
shall assume such obligations (which any such assignee may be another Lender
(other than an Affected Lender), if such Lender accepts such assignment),
provided that:
(a)    the Borrower shall have paid to the Agent the assignment fee specified in
Section 8.07(b);


36

--------------------------------------------------------------------------------





(b)    such Lender shall have received payment of an amount equal to the
outstanding principal amount of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 8.04(e)) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.09 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III    

CONDITIONS PRECEDENT
Section 3.01    Conditions Precedent to Effectiveness. This Agreement shall
become effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:
(a)    The Lenders shall have been given such access to the management, records,
books of account, contracts and properties of the Borrower and its Subsidiaries
as they shall have requested.
(b)    The Borrower shall have paid all accrued and agreed fees and expenses of
the Agent and the Lenders, including but not limited to all fees then due and
payable pursuant to the Fee Letter, and the reasonable accrued fees and expenses
of one law firm acting as counsel to the Agent that have been invoiced at least
one Business Day prior to the Effective Date.
(c)    On the Effective Date, the following statements shall be true and the
Agent shall have received a certificate signed by a duly authorized officer of
the Borrower, dated the Effective Date, stating that:
(i)    The representations and warranties contained in Section 4.01 are true and
correct on and as of the Effective Date, both before and after giving effect to
the Initial Borrowing and the application of the proceeds thereof, as though
made on and as of such date (excluding that the Initial Borrowing is not listed
on Schedule 4.01(k) hereto); and
(ii)    No event has occurred and is continuing, or would result from the
Initial Borrowing or the application of the proceeds thereof, that constitutes a
Default.
(d)    The Agent shall have received the Notice of Initial Borrowing pursuant to
Section 2.02.


37

--------------------------------------------------------------------------------





(e)    The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and the Lenders:
(i)    Receipt by the Agent of executed counterparts of this Agreement properly
executed by a duly authorized officer of the Borrower and by each Lender.
(ii)    The Notes, payable to the order of the Lenders to the extent requested
by any Lender pursuant to Section 2.14(a).
(iii)    The articles of incorporation of the Borrower certified to be true and
complete as of a recent date by the appropriate governmental authority of the
state or other jurisdiction of its incorporation and certified by a secretary,
assistant secretary or associate secretary of the Borrower to be true and
correct as of the Effective Date.
(iv)    The bylaws of the Borrower certified by a secretary, assistant secretary
or associate secretary of the Borrower to be true and correct as of the
Effective Date.
(v)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.
(vi)    A certificate of the secretary, assistant secretary or associate
secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Agreement and the Notes and the
other documents to be delivered hereunder.
(vii)    A certificate as of a recent date from the Borrower’s state of
incorporation evidencing that the Borrower is in good standing in such state.
(viii)    A favorable opinion of counsel for the Borrower, in form and substance
reasonably acceptable to the Lenders.
(ix)    A written opinion of Sidley Austin LLP, special New York counsel for the
Agent, in form and substance reasonably acceptable to the Agent.
(f)    PATRIOT Act. At least five days prior to the Effective Date, the Borrower
shall have provided to the Agent and the Lenders the documentation and other
information reasonably requested by the Agent, and reasonably available to the
Borrower, in order to comply with requirements of the PATRIOT Act.
(g)    In the event that the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, the Borrower shall deliver, at least
five days prior to the Effective Date, a Beneficial Ownership Certification in
relation to the Borrower.
(h)    Concurrently with or before the Effective Date, the Agent shall receive
evidence satisfactory to it that (i) all principal, interest and other amounts
outstanding under the Borrower’s


38

--------------------------------------------------------------------------------





Existing Credit Agreement shall be repaid and satisfied in full and (ii) all
commitments to extend credit under the Existing Credit Agreement shall be
terminated.
Section 3.02    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01 and the satisfaction of
each Lender with respect to letters delivered to it from the Borrower as set
forth in Sections 4.01(a), 4.01(e) and 4.01(f), each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower
designates as the proposed Effective Date, specifying its objection thereto. The
Agent shall promptly notify the Lenders and the Borrower of the occurrence of
the Effective Date.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Section 4.01    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    Each of the Borrower and each Material Subsidiary: (i) is a corporation
or other entity duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization; (ii) has all requisite
corporate or if the Material Subsidiary is not a corporation, other comparable
power necessary to own its assets and carry on its business as presently
conducted; (iii) has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as presently
conducted, if the failure to have any such license, authorization, consent or
approval is reasonably likely to have a Material Adverse Effect and except as
disclosed to the Agent in the SEC Reports or by means of a letter from the
Borrower to the Lenders (such letter, if any, to be delivered to the Agent for
prompt distribution to the Lenders) delivered prior to the execution and
delivery of this Agreement (which, in each case, shall be satisfactory to each
Lender in its sole discretion) and except that (A) APS from time to time may
make minor extensions of its lines, plants, services or systems prior to the
time a related franchise, certificate of convenience and necessity, license or
permit is procured, (B) from time to time communities served by APS may become
incorporated and considerable time may elapse before such a franchise is
procured, (C) certain such franchises may have expired prior to the
renegotiation thereof, (D) certain minor defects and exceptions may exist which,
individually and in the aggregate, are not material and (E) certain franchises,
certificates, licenses and permits may not be specific as to their geographical
scope); and (iv) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify is reasonably likely to have a Material Adverse
Effect.
(b)    The execution, delivery and performance by the Borrower of this Agreement
and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not or did
not (i) contravene the Borrower’s articles of incorporation or


39

--------------------------------------------------------------------------------





by-laws, (ii) contravene any Law, decree, writ, injunction or determination of
any Governmental Authority, in each case applicable to or binding upon the
Borrower or any of its properties, (iii) contravene any contractual restriction
binding on or affecting the Borrower or (iv) cause the creation or imposition of
any Lien upon the assets of the Borrower or any Material Subsidiary, except for
Liens created under this Agreement and except where such contravention or
creation or imposition of such Lien is not reasonably likely to have a Material
Adverse Effect.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for the due execution,
delivery and performance by the Borrower of this Agreement or the Notes to be
delivered by it.
(d)    This Agreement has been, and each of the other Loan Documents upon
execution and delivery will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the other Loan Documents upon execution
and delivery will be, the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with their respective terms,
subject, however, to the application by a court of general principles of equity
and to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally.
(e)    (i) The Consolidated balance sheet of the Borrower as of December 31,
2019, and the related Consolidated statements of income and cash flows of the
Borrower for the fiscal year then ended, accompanied by an opinion thereon of
Deloitte & Touche LLP, independent registered public accountants, duly certified
by the chief financial officer of the Borrower, copies of which have been
furnished to the Agent, fairly present in all material respects, the
Consolidated financial condition of the Borrower as at such dates and the
Consolidated results of the operations of the Borrower for the periods ended on
such dates, all in accordance with GAAP (except as disclosed therein); and (ii)
except as disclosed to the Agent in the SEC Reports or by means of a letter from
the Borrower to the Lenders (such letter, if any, to be delivered to the Agent
for prompt distribution to the Lenders) delivered prior to the execution and
delivery of this Agreement (which, in each case, shall be satisfactory to each
Lender in its sole discretion), since December 31, 2019, there has been no
Material Adverse Effect.
(f)    There is no pending or, to the knowledge of an Authorized Officer of the
Borrower, threatened action, suit, investigation, litigation or proceeding,
including, without limitation, any Environmental Action, affecting the Borrower
or any of its Subsidiaries before any court, governmental agency or arbitrator
that (i) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby or (ii) would be reasonably likely to have a Material
Adverse Effect (except as disclosed to the Agent in the SEC Reports or by means
of a letter from the Borrower to the Lenders (such letter, if any, to be
delivered to the Agent for prompt distribution to the Lenders) delivered prior
to the execution and delivery of this Agreement (which, in each case, shall be
satisfactory to each Lender in its sole discretion)), and there has been no
adverse change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of such disclosed litigation that would be reasonably likely to
have a Material Adverse Effect.


40

--------------------------------------------------------------------------------





(g)    No proceeds of any Loan will be used to acquire any equity security not
issued by the Borrower of a class that is registered pursuant to Section 12 of
the Securities Exchange Act of 1934.
(h)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, in any case in violation of Regulation U. After application of the
proceeds of any Loan, not more than 25% of the value of the assets subject to
any restriction under this Agreement on the right to sell, pledge, transfer, or
otherwise dispose of such assets is represented by margin stock.
(i)    The Borrower and its Subsidiaries have filed all United States of America
Federal income Tax returns and all other material Tax returns which are required
to be filed by them and have paid all Taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except to the extent that (i) such Taxes are being contested in good faith and
by appropriate proceedings and that appropriate reserves for the payment thereof
have been maintained by the Borrower and its Subsidiaries in accordance with
GAAP or (ii) the failure to make such filings or such payments is not reasonably
likely to have a Material Adverse Effect. The charges, accruals and reserves on
the books of the Borrower and its Material Subsidiaries as set forth in the most
recent financial statements of the Borrower delivered to the Agent pursuant to
Section 4.01(e) or Section 5.01(h)(i) or 5.01(h)(ii) hereof in respect of Taxes
and other governmental charges are, in the opinion of the Borrower, adequate.
(j)    Set forth on Schedule 4.01(j) hereto (as such schedule may be modified
from time to time by the Borrower by written notice to the Agent) is a complete
and accurate list of all the Material Subsidiaries of the Borrower.
(k)    Set forth on Schedule 4.01(k) hereto is a complete and accurate list
identifying any Indebtedness of the Borrower outstanding in a principal amount
equal to or exceeding $5,000,000 and which is not described in the financial
statements referred to in Section 4.01(e).
(l)    The Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
(m)    No report, certificate or other written information furnished by the
Borrower or any of its Subsidiaries to the Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or any other Loan Document (as modified or supplemented
by other information so furnished) at the time so furnished, when taken together
as a whole with all such written information so furnished, contains an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except as would not reasonably be expected
to result in a Material Adverse Effect; provided that with respect to any
projected financial information, forecasts, estimates or forward-looking
information, the Borrower represents only that such information and materials
have been prepared in good faith on the basis


41

--------------------------------------------------------------------------------





of assumptions believed to be reasonable at the time of preparation of such
forecasts, and no representation or warranty is made as to the actual
attainability of any such projections, forecasts, estimates or forward-looking
information.
(n)    Neither the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower, any of their respective Affiliates over which any of the foregoing
exercises management control (each, a “Controlled Affiliate”) or any director or
officer of the Borrower, any of its Subsidiaries or any of their respective
Controlled Affiliates (each, a “Manager”) is a Prohibited Person, and the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, such
Controlled Affiliates are in compliance with all applicable orders, rules and
regulations of OFAC.
(o)    Neither the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower, any of their respective Controlled Affiliates or Managers: (i) is
the target of Sanctions; (ii) is owned or controlled by, or acts on behalf of,
any Person that is targeted by United States or multilateral economic or trade
sanctions currently in force; (iii) is, or is owned or controlled by, a Person
who is located, organized or resident in a country, region or territory that is,
or whose government is, the subject of Sanctions, including, without limitation,
Crimea, Cuba, Iran, North Korea, Sudan and Syria, or (iv) is named, identified
or described on any list of Persons with whom United States Persons may not
conduct business, including any such blocked persons list, designated nationals
list, denied persons list, entity list, debarred party list, unverified list,
sanctions list or other such lists published or maintained by the United States,
including OFAC, the United States Department of Commerce or the United States
Department of State, or any other applicable Governmental Authority.
(p)    None of the Borrower’s or its Subsidiaries’ assets constitute property
of, or are beneficially owned, directly or indirectly, by any Person that is the
target of Sanctions, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the PATRIOT Act),
if the result of such ownership would be that any Borrowing made by any Lender
would be in violation of law (“Embargoed Person”); (a) no Embargoed Person has
any interest of any nature whatsoever in the Borrower if the result of such
interest would be that any Borrowing would be in violation of law; (b) the
Borrower has not engaged in business with Embargoed Persons if the result of
such business would be that any Borrowing made by any Lender would be in
violation of law; (c) the Borrower will not, directly or indirectly, use the
proceeds of the Borrowing, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions or Anti-Corruption Laws by any Person (including any
Person participating in the Borrowing, whether as a Lender or otherwise), and
(d) neither the


42

--------------------------------------------------------------------------------





Borrower nor any Controlled Affiliate (i) is or will become a “blocked person”
as described in the Executive Order, the Trading With the Enemy Act or the
Foreign Assets Control Regulations or (ii) to the knowledge of the Borrower,
engages in any dealings or transactions, or be otherwise associated, with any
such “blocked person”. For purposes of determining whether or not a
representation is true under this Section 4.01(p), with respect to the
securities of the Borrower, the Borrower shall not be required to make any
investigation into (x) the ownership of publicly traded stock or other publicly
traded securities or (y) the beneficial ownership of any collective investment
fund.
(q)    Neither the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower and its Subsidiaries, any of their respective Managers, has failed
to comply with the U.S. Foreign Corrupt Practices Act, as amended from time to
time (the “FCPA”), or any other applicable Anti-Corruption Laws, and it and they
have not made, offered, promised or authorized, and will not make, offer,
promise or authorize, whether directly or indirectly, any payment, of anything
of value to a Government Official while knowing or having a reasonable belief
that all or some portion will be used for the purpose of: (a) influencing any
act, decision or failure to act by a Government Official in his or her official
capacity, (b) inducing a Government Official to use his or her influence with a
government or instrumentality to affect any act or decision of such  government
or entity or (c) securing an improper advantage, in each case in order to
obtain, retain or direct business.
(r)    If Borrower is required to deliver a Beneficial Ownership Certification,
as of the Effective Date, the information included in the Beneficial Ownership
Certification, as updated from time to time in accordance with this Agreement,
is accurate, complete and correct in all respects as of the date any such update
is delivered. The Borrower acknowledges and agrees that the Beneficial Ownership
Certification is one of the Loan Documents.
(s)    The Borrower is not an Affected Financial Institution.
(t)    None of the Borrower or any of its Subsidiaries is an entity deemed to
hold “plan assets” (within the meaning of the Plan Asset Regulations), and
neither the execution, delivery nor performance of this Agreement and the other
Loan Documents, and the consummation of the transactions contemplated hereby and
thereby, including the making of any Loan, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.
ARTICLE V    

COVENANTS OF THE BORROWER
Section 5.01    Affirmative Covenants. So long as any Loan shall remain unpaid,
the Borrower shall:
(a)    Compliance with Laws, Etc. (i) Comply, and cause each of its Material
Subsidiaries to comply, in all material respects, with all applicable Laws of
Governmental Authorities, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, unless the failure to so comply is
not reasonably likely to have a Material Adverse Effect and (ii) comply at all
times with all Laws, orders, decrees, writs, injunctions or determinations of
any Governmental


43

--------------------------------------------------------------------------------





Authority relating to the incurrence or maintenance of Indebtedness by the
Borrower, such compliance to include, without limitation, compliance with the
PATRIOT Act, all applicable orders, rules and regulations of OFAC, the FCPA, the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970 and other Anti-Corruption Laws, except (other than in the
case of the PATRIOT Act, the applicable orders, rules and regulations of OFAC,
or the FCPA, or any similar applicable laws) to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
Taxes imposed upon it or upon its property; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such Tax (i) that is being contested in good faith and by proper proceedings and
as to which appropriate reserves are being maintained in accordance with GAAP or
(ii) if the failure to pay such Tax is not reasonably likely to have a Material
Adverse Effect.
(c)    Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Material Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises (other than
“franchises” as described in Arizona Revised Statutes, Section 40-283 or any
successor provision) reasonably necessary in the normal conduct of its business,
if the failure to maintain such rights or privileges is reasonably likely to
have a Material Adverse Effect, and, in the case of APS, will cause APS to use
its commercially reasonable efforts to preserve and maintain such franchises
reasonably necessary in the normal conduct of its business, except that (i) APS
from time to time may make minor extensions of its lines, plants, services or
systems prior to the time a related franchise, certificate of convenience and
necessity, license or permit is procured, (ii) from time to time communities
served by APS may become incorporated and considerable time may elapse before
such a franchise is procured, (iii) certain such franchises may have expired
prior to the renegotiation thereof, (iv) certain minor defects and exceptions
may exist which, individually and in the aggregate, are not material and (v)
certain franchises, certificates, licenses and permits may not be specific as to
their geographical scope; provided, however, that the Borrower and its
Subsidiaries may consummate any merger or consolidation permitted under Section
5.02(b).
(e)    Visitation Rights. At any reasonable time and from time to time, permit
and cause each of its Subsidiaries to permit the Agent or any of the Lenders or
any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances


44

--------------------------------------------------------------------------------





and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors; provided, however, that the Borrower and its Subsidiaries
reserve the right to restrict access to any of its properties in accordance with
reasonably adopted procedures relating to safety and security; and provided
further that the costs and expenses incurred by such Lender or its agents or
representatives in connection with any such examinations, copies, abstracts,
visits or discussions shall be, upon the occurrence and during the continuation
of a Default, for the account of the Borrower and, in all other circumstances,
for the account of such Lender.
(f)    Keeping of Books. Keep, and cause each of its Material Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in a manner that permits the preparation of
financial statements in accordance with GAAP.
(g)    Maintenance of Properties, Etc. Keep, and cause each Material Subsidiary
to keep, all property useful and necessary in its business in good working order
and condition (ordinary wear and tear excepted), if the failure to do so is
reasonably likely to have a Material Adverse Effect, it being understood that
this covenant relates only to the working order and condition of such properties
and shall not be construed as a covenant not to dispose of properties.
(h)    Reporting Requirements. Furnish to the Agent:
(i)    as soon as available and in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
commencing with the fiscal quarter ending March 31, 2020, (A) for each such
fiscal quarter of the Borrower, Consolidated statements of income and cash flows
of the Borrower for such fiscal quarter and the related Consolidated balance
sheet of the Borrower as of the end of such fiscal quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
fiscal quarter in (or, in the case of the balance sheet, as of the end of) the
preceding fiscal year and (B) for the period commencing at the end of the
previous fiscal year and ending with the end of such fiscal quarter,
Consolidated statements of income and cash flows of the Borrower for such period
setting forth in each case in comparative form the corresponding figures for the
corresponding period in the preceding fiscal year; provided that so long as the
Borrower remains subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended, the Borrower may provide, in satisfaction of
the requirements of this first sentence of this Section 5.01(h)(i), its report
on Form 10-Q for such fiscal quarter. Each set of financial statements provided
under this Section 5.01(h)(i) shall be accompanied by a certificate of an
Authorized Officer, which certificate shall state that said Consolidated
financial statements fairly present in all material respects the Consolidated
financial condition and results of operations and cash flows of the Borrower in
accordance with GAAP (except as disclosed therein), as at the end of, and for,
such period (subject to normal year-end audit adjustments) and shall set forth
reasonably detailed calculations demonstrating compliance with Section 5.03;
(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2020, audited Consolidated statements of income and cash flows of
the Borrower for such year


45

--------------------------------------------------------------------------------





and the related Consolidated balance sheet of the Borrower as at the end of such
year, setting forth in each case in comparative form the corresponding figures
for the preceding fiscal year; provided that, so long as the Borrower remains
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended, the Borrower may provide, in satisfaction of the requirements of this
first sentence of this Section 5.01(h)(ii), its report on Form 10-K for such
fiscal year. Each set of financial statements provided pursuant to this Section
5.01(h)(ii) shall be accompanied by (A) an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that said Consolidated financial statements fairly present in all
material respects the Consolidated financial condition and results of operations
of the Borrower as at the end of, and for, such fiscal year, in accordance with
GAAP (except as disclosed therein) and (B) a certificate of an Authorized
Officer, which certificate shall set forth reasonably detailed calculations
demonstrating compliance with Section 5.03;
(iii)    as soon as possible and in any event within five days after any
Authorized Officer of the Borrower knows of the occurrence of each Default
continuing on the date of such statement, a statement of an Authorized Officer
of the Borrower setting forth details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto;
(iv)    promptly after the sending or filing thereof, copies of all reports and
registration statements (other than exhibits thereto and registration statements
on Form S-8 or its equivalent) that the Borrower or any Subsidiary files with
the Securities and Exchange Commission;
(v)    promptly after an Authorized Officer becomes aware of the commencement
thereof, notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f), except, with respect to any matter referred
to in Section 4.01(f)(ii), to the extent disclosed in a report on Form 8-K, Form
10-Q or Form 10-K of the Borrower;
(vi)    [intentionally omitted];
(vii)    promptly after the occurrence thereof, notice of the occurrence of any
ERISA Event, together with (x) a written statement of an Authorized Officer of
the Borrower specifying the details of such ERISA Event and the action that the
Borrower has taken and proposes to take with respect thereto, (y) a copy of any
notice with respect to such ERISA Event that may be required to be filed with
the PBGC and (z) a copy of any notice delivered by the PBGC to the Borrower or
an ERISA Affiliate with respect to such ERISA Event;
(viii)    as soon as possible and in any event within five days after any
Authorized Officer of the Borrower knows of the occurrence thereof, notice of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
parts (c) or (d) of such certification; and


46

--------------------------------------------------------------------------------





(ix)    promptly following request therefor, (a) such information and
documentation reasonably requested by the Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act or other applicable anti-money laundering laws; (b) confirmation of the
accuracy of the information set forth in the most recent Beneficial Ownership
Certification provided to the Agent and Lenders; or (c) such other information
respecting the Borrower or any of its Subsidiaries as any Lender through the
Agent may from time to time reasonably request.
Information required to be delivered pursuant to Section 5.01(h)(i), Section
5.01(h)(ii) and Section 5.01(h)(iv) above shall be deemed to have been delivered
on the date on which the Borrower provides notice to the Agent that such
information has been posted on the Borrower’s website on the Internet at
www.pinnaclewest.com, at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
Section 5.01(h)(i) or Section 5.01(h)(ii) and (ii) the Borrower shall deliver
paper copies of the information referred to in Section 5.01(h)(i), Section
5.01(h)(ii), and Section 5.01(h)(iv) to any Lender which requests such delivery.
(i)    Change in Nature of Business. Conduct directly or through its
Subsidiaries the same general type of business conducted by the Borrower and its
Material Subsidiaries on the date hereof.
Section 5.02    Negative Covenants. So long as any Loan shall remain unpaid, the
Borrower shall not:
(a)    Liens, Etc. Directly or indirectly create, incur, assume or permit to
exist any Lien securing Indebtedness for borrowed money on or with respect to
any property or asset (including, without limitation, the capital stock of APS)
of the Borrower, whether now owned or held or hereafter acquired (unless it
makes, or causes to be made, effective provision whereby the Obligations will be
equally and ratably secured with any and all other obligations thereby secured
so long as such other Indebtedness shall be so secured, such security to be
pursuant to an agreement reasonably satisfactory to the Required Lenders);
provided, however, that this Section 5.02(a) shall not apply to Liens securing
Indebtedness for borrowed money (other than Indebtedness for borrowed money
secured by the capital stock of APS) which do not in the aggregate exceed at any
time outstanding the principal amount of $50,000,000.
(b)    Mergers, Etc. Merge or consolidate with or into any Person, or permit any
of its Material Subsidiaries to do so, except that (i) any Material Subsidiary
of the Borrower may merge or consolidate with or into any other Material
Subsidiary of the Borrower, (ii) any Subsidiary of the Borrower may merge into
the Borrower or any Material Subsidiary of the Borrower and (iii) the Borrower
or any Material Subsidiary may merge with any other Person so long as the
Borrower or such Material Subsidiary is the surviving corporation, provided, in
each case, that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.
(c)    Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Material Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets to any Person other than the


47

--------------------------------------------------------------------------------





Borrower or any Subsidiary of the Borrower, except (i) dispositions in the
ordinary course of business, including, without limitation, sales or other
dispositions of electricity and related and ancillary services, other
commodities, emissions credits and similar mechanisms for reducing pollution,
and damaged, obsolete, worn out or surplus property no longer required or useful
in the business or operations of the Borrower or any of its Subsidiaries, (ii)
sale or other disposition of patents, copyrights, trademarks or other
intellectual property that are, in the Borrower’s reasonable judgment, no longer
economically practicable to maintain or necessary in the conduct of the business
of the Borrower or its Subsidiaries and any license or sublicense of
intellectual property that does not interfere with the business of the Borrower
or any Material Subsidiary, (iii) in a transaction authorized by subsection (b)
of this Section, (iv) individual dispositions occurring in the ordinary course
of business which involve assets with a book value not exceeding $5,000,000, (v)
sales, leases, transfers or dispositions of assets during the term of this
Agreement having an aggregate book value not to exceed 30% of the total of all
assets properly appearing on the most recent balance sheet of the Borrower
provided pursuant to Section 4.01(e)(i) or Section 5.01(h)(ii) hereof, (vi) at
any time following the consummation of the Four Corners Acquisition, which
occurred on December 30, 2013, and the closure by APS of Units 1, 2 and 3 of the
Four Corners Power Plant near Farmington, New Mexico, as described in the SEC
Reports, (A) disposition of all or any portion of APS’ interests in such Units
1, 2 and 3, or (B) disposition of all or any portion of any Subsidiary’s (other
than APS) interests in Units 4 and 5 of the Four Corners Power Plant near
Farmington, New Mexico, and (vii) any Lien permitted under Section 5.02(a).
(d)    Ownership of APS. Except to the extent permitted under Section 5.02(b),
cease at any time to own directly or indirectly at least 80% of the outstanding
capital stock of APS.
Section 5.03    Financial Covenant. So long as any Loan shall remain unpaid, the
Borrower will maintain a ratio of (a) Consolidated Indebtedness to (b) the sum
of Consolidated Indebtedness plus Consolidated Net Worth of not greater than
0.65 to 1.0.
ARTICLE VI    

EVENTS OF DEFAULT
Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay when due (i) any principal of any Loan or
(ii) any interest on any Loan or any fees or other amounts payable under this
Agreement or any other Loan Documents, and (in the case of this clause (ii)
only) such failure shall continue for a period of three Business Days; or
(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in any certificate or other document delivered
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made or furnished; or


48

--------------------------------------------------------------------------------





(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.15, Section 5.01(d) (as to the corporate
existence of the Borrower), Section 5.01(h)(iii), Section 5.01(h)(vi), Section
5.02 or Section 5.03; or (ii) the Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(e) if such failure shall
remain unremedied for 15 days after written notice thereof shall have been given
to the Borrower by the Agent or any Lender; or (iii) the Borrower shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or
(d)    (i) The Borrower or any of its Material Subsidiaries shall fail to pay
(A) any principal of or premium or interest on any Indebtedness that is
outstanding in a principal amount of at least $35,000,000 in the aggregate (but
excluding Indebtedness outstanding hereunder), or (B) an amount, or post
collateral as contractually required in an amount, of at least $35,000,000 in
respect of any Hedge Agreement, of the Borrower or such Material Subsidiary (as
the case may be), in each case, when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness or Hedge
Agreement; or (ii) any event of default shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness; or
(e)    The Borrower or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest in respect of any operating lease in respect
of which the payment obligations of the Borrower have a present value of at
least $35,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
such operating lease, if the effect of such failure is to terminate, or to
permit the termination of, such operating lease; or
(f)    The Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Material Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
this subsection (f); or


49

--------------------------------------------------------------------------------





(g)    Judgments or orders for the payment of money that exceed any applicable
insurance coverage (the insurer of which shall be rated at least “A” by A.M.
Best Company) by more than $35,000,000 in the aggregate shall be rendered
against the Borrower or any Material Subsidiary and such judgments or orders
shall continue unsatisfied or unstayed for a period of 45 days; or
(h)    (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 30% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors of the Borrower; or (ii) during any period of 24 consecutive months, a
majority of the members of the board of directors of the Borrower cease (other
than due to death or disability) to be composed of individuals (A) who were
members of that board on the first day of such period, (B) whose election or
nomination to that board was approved by individuals referred to in clause (A)
above constituting at the time of such election or nomination at least a
majority of that board or (C) whose election or nomination to that board was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board; or
(i)    (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $35,000,000; or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $35,000,000;
then, and in any such event, the Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, (i) declare the
Loans, all interest thereon and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Loans, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States of America, the Loans, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower, and (ii) exercise all rights and remedies
available to it under this Agreement, the other Loan Documents and applicable
Law.


50

--------------------------------------------------------------------------------





ARTICLE VII    

THE AGENT
Section 7.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints PNC Bank, National Association to act on its behalf as the
Agent hereunder and under the other Loan Documents and authorizes the Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. Except as set forth in Section 7.06, the
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and neither the Borrower nor any of its Affiliates shall have rights as
a third party beneficiary of any of such provisions.
Section 7.02    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
Section 7.03    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein), provided
that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
6.01 and Section 8.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final, non-appealable judgment by a court
of competent


51

--------------------------------------------------------------------------------





jurisdiction. The Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Agent by the
Borrower or a Lender.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
Section 7.04    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of any Loan
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.
Section 7.05    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
Section 7.06    Resignation of Agent. The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower so long as no Event of Default has occurred and is continuing, to
appoint a successor, which shall be a bank with an office in the United States
of America, or an Affiliate of any such bank with an office in the United States
of America. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 45 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify the Borrower and the
Lenders


52

--------------------------------------------------------------------------------





that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be as agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
Section 7.07    Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
Section 7.08    [Reserved].
Section 7.09    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that at least one of
the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving


53

--------------------------------------------------------------------------------





insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and its Affiliates, and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that none of the Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).
(c)    The Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


54

--------------------------------------------------------------------------------





ARTICLE VIII    

MISCELLANEOUS
Section 8.01    Amendments, Etc. Subject to Section 2.06(b)(ii) and (iii), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall
(a)    unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan, reduce the rate of or forgive any
interest thereon (provided that only the consent of the Required Lenders shall
be required to waive the applicability of any post-default increase in interest
rates), or reduce or forgive any fees hereunder (other than fees payable to the
Agent for its own accounts), (ii) extend the final scheduled maturity date or
any other scheduled date for the payment of any principal of or interest on any
Loan, or extend the time of payment of any fees hereunder (other than fees
payable to the Agent for its own accounts), or (iii) increase any Commitment of
any such Lender over the amount thereof in effect or extend the maturity thereof
(it being understood that a waiver of any Default, if agreed to by the Required
Lenders or all Lenders (as may be required hereunder with respect to such
waiver), shall not constitute such an increase);
(b)    unless agreed to by all of the Lenders, (i) reduce the percentage of the
aggregate Commitments or of the aggregate unpaid principal amount of the Loans,
or the number or percentage of Lenders, that shall be required for the Lenders
or any of them to take or approve, or direct the Agent to take, any action
hereunder or under any other Loan Document (including as set forth in the
definition of “Required Lenders”), (ii) change any other provision of this
Agreement or any of the other Loan Documents requiring, by its terms, the
consent or approval of all the Lenders for any amendment, modification, waiver,
discharge or termination thereof or any consent to any departure by the Borrower
therefrom, or (iii) change or waive any provision of Section 2.13, any other
provision of this Agreement or any other Loan Document requiring pro rata
treatment of any Lenders, or this Section 8.01 or Section 2.17(b); and
(c)    unless agreed to by the Agent in addition to the Lenders required as
provided hereinabove to take such action, affect the respective rights or
obligations of the Agent hereunder or under any of the other Loan Documents.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Agent shall agree, as of such date, to purchase for cash
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all


55

--------------------------------------------------------------------------------





obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 8.07, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.09 and 2.12, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 8.04(e) had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.
Section 8.02    Notices, Etc.
(a)    All notices and other communications provided for hereunder shall be
either (x) in writing (including facsimile communication) and mailed, faxed or
delivered or (y) delivered, furnished, distributed or made available as and to
the extent set forth in Sections 8.02(b) and (c), if to the Borrower, at the
address specified on Schedule 8.02; if to any Lender, at its Domestic Lending
Office; and if to the Agent, at the address specified on Schedule 8.02; or, as
to the Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Agent. All such notices and communications shall, when
mailed or faxed, be effective when deposited in the mails or faxed,
respectively, except that notices and communications to the Agent pursuant to
Article II, Article III or Article VII shall not be effective until received by
the Agent. Delivery by facsimile of an executed counterpart of any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof. Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b). Upon request of the Borrower, the
Agent will provide to the Borrower (i) copies of each Administrative
Questionnaire or (ii) the address of each Lender.
(b)    Notices and other communications to the Lenders and the Agent hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent and
agreed to by the Borrower, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Agent and the Borrower that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Agent and the Borrower otherwise agree, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address


56

--------------------------------------------------------------------------------





as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)    The Borrower agrees that the Agent may make materials delivered to the
Agent pursuant to Section 5.01(h)(i), Section 5.01(h)(ii) and Section
5.01(h)(iv), as well as any other written information, documents, instruments
and other material relating to the Borrower or any of its Subsidiaries and
relating to this Agreement, the Notes or the transactions contemplated hereby,
or any other materials or matters relating to this Agreement, the Notes or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Intralinks or a
substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.
(d)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by e-mail, facsimile or mail. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
(e)    The Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Communications that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Communications “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent and the Lenders to treat such
Communications as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States of
America federal and state securities laws; (y) all Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (z) the Agent shall be entitled to treat
any Communications that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Communications “PUBLIC.” Notwithstanding anything to the contrary herein,
the Borrower and


57

--------------------------------------------------------------------------------





the Agent need not provide to any Public Lender any information, notice, or
other document hereunder that is not public information, including without
limitation, the Notice of Initial Borrowing and any notice of Default.
Section 8.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at Law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with Article
VI for the benefit of all the Lenders; provided, however, that the foregoing
shall not prohibit (a) the Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 8.05 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Agent pursuant to Article VI and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.13, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 8.04    Costs and Expenses; Indemnity; Damage Waiver.
(a)    The Borrower agrees to pay on demand all costs and expenses of the Agent
in connection with the administration, modification and amendment of this
Agreement, the Notes and the other Loan Documents to be delivered hereunder,
including, without limitation, the reasonable fees and expenses of one law firm
acting as counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under this Agreement.
The Borrower further agrees to pay on demand all costs and expenses of the Agent
and the Lenders, if any (including, without limitation, reasonable counsel fees
and expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other Loan
Documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).
(b)    The Borrower agrees to indemnify and hold harmless the Agent (and any
sub-agent thereof), each Lender and each Related Party of the foregoing (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any


58

--------------------------------------------------------------------------------





Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith,
whether based on contract, tort or any other theory) (i) the Notes, this
Agreement, any other Loan Document, any of the transactions contemplated herein
or the actual or proposed use of the proceeds of any Loan, in each case, whether
or not the transactions contemplated herein or therein are consummated, or (ii)
the actual or alleged presence of Hazardous Materials on any property of the
Borrower or any of its Subsidiaries or any Environmental Action relating in any
way to the Borrower or any of its Subsidiaries, provided that such indemnity
shall not, as to any Indemnified Party, be available to the extent (a) such fees
and expenses are expressly stated in this Agreement to be payable by the
Indemnified Party, included expenses payable under Section 2.12, Section 5.01(e)
and Section 8.07(b) or (b) such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence, willful
misconduct or material breach of its obligations under this Agreement, in which
case any fees and expenses previously paid or advanced by the Borrower to such
Indemnified Party in respect of such indemnified obligation will be returned by
such Indemnified Party. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto, and whether or not the transactions
contemplated hereby are consummated, provided that if the Borrower and such
Indemnified Party are adverse parties in any such litigation or proceeding, and
the Borrower prevails in a final, non-appealable judgment by a court of
competent jurisdiction, any amounts under this Section 8.04(b) previously paid
or advanced by the Borrower to such Indemnified Party pursuant to this Section
8.04(b) will be returned by such Indemnified Party.
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing (and without limiting its obligation to do so), each Lender severally
agrees to pay to the Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) in its capacity as such, or
against any Related Party of any of the foregoing acting for the Agent (or any
such sub-agent) in connection with such capacity.
(d)    Without limiting the rights of indemnification of the Indemnified Parties
set forth in this Agreement with respect to liabilities asserted by third
parties, each party hereto also agrees not to assert any claim for special,
indirect, consequential or punitive damages against the other parties hereto, or
any Related Party of any party hereto, on any theory of liability, arising out
of or otherwise relating to the Notes, this Agreement, any other Loan Document,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Loans. No Indemnified Party shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information


59

--------------------------------------------------------------------------------





transmission systems (including Intralinks, SyndTrak or similar systems) in
connection with this Agreement or the other Loan Documents, provided that such
indemnity shall not, as to any Indemnified Party, be available to the extent
such damages are found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.
(e)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Loan is made by the Borrower to or for the account of a Lender other than on the
last day of the Interest Period for such Loan, as a result of a payment or
Conversion pursuant to Section 2.06(d) or (e), 2.08 or 2.10, acceleration of the
maturity of the Loans pursuant to Section 6.01 or for any other reason, or by an
Eligible Assignee to a Lender other than on the last day of the Interest Period
for such Loan upon an assignment of rights and obligations under this Agreement
pursuant to Section 8.07 as a result of a demand by the Borrower pursuant to
Section 2.17, the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Loan.
(f)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.02(c), 2.09, 2.12 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
Section 8.05    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Loans due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, whether or not such Lender
shall have made any demand under this Agreement or such Note and although such
obligations may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. Each Lender agrees promptly to notify the
Borrower after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender may have.


60

--------------------------------------------------------------------------------





Section 8.06    Effectiveness; Binding Effect. Except as provided in Section
3.01, this Agreement shall become effective when it shall have been executed by
the Borrower and the Agent and when the Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders (and any purported assignment without such consent shall be null and
void).
Section 8.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Lender (and any purported assignment or transfer without such
consent shall be null and void) and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees (other than to
an Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Loans owing to it at such
time); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire principal amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate outstanding principal amount of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to which such assignment is delivered to the Agent or,
if “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).


61

--------------------------------------------------------------------------------





(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned, and each
such assignment shall be of a constant, and not a varying, percentage of all
rights and obligations under this Agreement;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within ten (10) Business Days after having received notice thereof) shall be
required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; and
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
no such fee shall be payable in the case of an assignment made at the request of
the Borrower to an existing Lender. The assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.
(v)    No Assignment to Ineligible Institutions. No such assignment shall be
made to any Ineligible Institution.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section and notice thereof to the Borrower, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.09, 2.12 and 8.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Agent shall maintain at the Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the


62

--------------------------------------------------------------------------------





Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than an Ineligible Institution) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Borrower, the Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) no participant under any
such participation shall have any right to approve any amendment or waiver of
any provision of this Agreement or any Note, or any consent to any departure by
the Borrower therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, any Obligations or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation, or postpone any date fixed for any payment of principal of,
or interest on, any Obligations or any fees or other amounts payable hereunder,
in each case to the extent subject to such participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification addressing the matters set forth
in clause (iv) above to the extent subject to such participation. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.09, 2.12 and 8.04(e) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 8.05 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner


63

--------------------------------------------------------------------------------





of such participation for all purposes of this Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Agent (in its capacity
as Agent) shall have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.09 or 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.12(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state Laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Agent to accept electronic signatures in any form or format without its prior
written consent.
Section 8.08    Confidentiality. Neither the Agent nor any Lender may disclose
to any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by the Borrower (such information
being referred to collectively herein as the “Borrower Information”), except
that each of the Agent and each of the Lenders may disclose Borrower Information
(i) to its and its Affiliates’ employees, officers, directors, agents and
advisors having a need to know in connection with this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (ii) to the extent requested by any regulatory authority or
self-regulatory body, (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.08, (A) to any assignee or
participant or prospective assignee or participant, (B) to any direct, indirect,
actual or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement and
(C) to any credit


64

--------------------------------------------------------------------------------





insurance provider relating to the Borrower and its Obligations, (vii) to the
extent such Borrower Information (A) is or becomes generally available to the
public on a non-confidential basis other than as a result of a breach of this
Section 8.08 by the Agent or such Lender or their Related Parties, or (B) is or
becomes available to the Agent or such Lender on a nonconfidential basis from a
source other than the Borrower (provided that the source of such information was
not known by the recipient after inquiry to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Borrower or any other Person with respect to such
information) and (viii) with the consent of the Borrower. The obligations under
this Section 8.08 shall survive for two calendar years after the date of the
termination of this Agreement.
Section 8.09    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the Laws of the State of New York.
Section 8.10    Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.
Section 8.11    Jurisdiction, Etc.
(a)    Each of the parties hereto hereby submits to the exclusive jurisdiction
of any New York State court or federal court of the United States of America
sitting in the Borough of Manhattan in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by Law, in such federal court.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


65

--------------------------------------------------------------------------------





Section 8.12    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Agent or any Lender, or the Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
Section 8.13    Patriot Act and Beneficial Ownership Regulation. The Agent and
each Lender hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act and the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies each borrower (including
the Borrower), guarantor or grantor (the “Loan Parties”), which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the PATRIOT Act
and the Beneficial Ownership Regulation. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lender in order to assist the Agent and
such Lender in maintaining compliance with the PATRIOT Act and the Beneficial
Ownership Regulation.
Section 8.14    Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR THE ACTIONS OF THE BORROWER, THE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.


66

--------------------------------------------------------------------------------





Section 8.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower, on
the one hand, and the Agent and each of the Lenders, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each of the Agent and the Lenders is and has been acting solely as
a principal and is not the financial advisor, agent or fiduciary, for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Agent nor any Lender has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Agent or any
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Agent nor any Lender has any
obligation to the Borrower with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Agent and each of the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Agent nor any Lender has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Agent and
each Lender have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by Law, any
claims that it may have against the Agent and each Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with the Loan
Documents.
Section 8.16    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf, and shall continue in full force and effect as long as any Loan
or any other Obligation hereunder shall remain unpaid or unsatisfied.


67

--------------------------------------------------------------------------------





Section 8.17    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 8.18    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]


68

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
PINNACLE WEST CAPITAL CORPORATION
 
 
 
By:_/s/ James R. Hatfield
 
Name:    James R. Hatfield
 
Title:    Executive Vice President, Chief
 
Administrative Officer and Treasurer
 
 
 
 
 
 
 
 









            







Signature Page to Pinnacle West 364-Day Term Loan Agreement

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
PNC BANK, NATIONAL ASSOCIATION,
 
as Agent and a Lender
 
 
 
By: /s/ Gabriel Martín
 
Name:    Gabriel Martín
 
Title:    Managing Director
 
 









Signature Page to Pinnacle West 364-Day Term Loan Agreement

--------------------------------------------------------------------------------






SCHEDULE 1.01


COMMITMENTS AND RATABLE SHARES


Lender
Commitment
Ratable Share
PNC Bank, National Association


$31,000,000


100.00%
TOTAL


$31,000,000


100.00%
 
 
 





Signature Page to Pinnacle West 364-Day Term Loan Agreement

--------------------------------------------------------------------------------






SCHEDULE 4.01(j)


SUBSIDIARIES


Arizona Public Service Company











--------------------------------------------------------------------------------






SCHEDULE 4.01(k)


EXISTING INDEBTEDNESS




1.
Commercial Paper borrowings



2.
Borrowings under the Five-Year Credit Agreement dated as of July 12, 2018, among
the Borrower, Barclays Bank PLC, as Agent and Issuing Bank, and the lenders and
other parties thereto








--------------------------------------------------------------------------------






SCHEDULE 8.02


CERTAIN ADDRESSES FOR NOTICES


BORROWER:
Pinnacle West Capital Corporation
400 North Fifth Street
Mail Station 9040
Phoenix, AZ 85004
Attention:     Treasurer
Telephone:    (602) 250-3800
Telecopier:    (602) 250-3920
Electronic    James.Hatfield@aps.com


AGENT:
PNC Bank, National Association
500 Firstside Center
Pittsburgh PA, 15219
Mailstop: P7-PFSC-04-I
Facsimile No.: 866-855-9783
Telephone No.: 412-768-7020
Attention: Lukas Nieto
Email: lukas.nieto@pnc.com









--------------------------------------------------------------------------------







EXHIBIT A — FORM OF
PROMISSORY NOTE






$___________         May 5, 2020




FOR    VALUE    RECEIVED,    the    undersigned,    PINNACLE    WEST    CAPITAL
CORPORATION, an Arizona corporation (the “Borrower”), hereby promises to pay to
the order of ________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Term Loan Agreement (as hereinafter defined), the
principal amount of ___________________ DOLLARS ($______________), or, if less,
the aggregate outstanding principal amount of the Loans (as defined in the Term
Loan Agreement) made by the Lender to the Borrower pursuant to the 364-Day Term
Loan Agreement dated as of May 5, 2020 among the Borrower, the Lender and
certain other lenders party thereto, PNC Bank, National Association, as Agent
for the Lender and such other lenders, and the other agents party thereto (as
amended or modified from time to time, the “Term Loan Agreement”; the terms
defined therein being used herein as therein defined).


The Borrower promises to pay interest on the unpaid principal amount of the
Loans from the date of the Loans until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Term
Loan Agreement.


Both principal and interest are payable in lawful money of the United States of
America to the Agent for the account of the Lender in same day funds at the
Agent’s Account. The Loans owing to the Lender by the Borrower pursuant to the
Term Loan Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Promissory Note, provided that
the failure to so record any such Loan or any payment on account thereof shall
not affect the payment obligations of the Borrower hereunder or under the Term
Loan Agreement.


This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Term Loan Agreement. The Term Loan Agreement, among other
things, (i) provides for the making of Loans by the Lender to the Borrower, the
indebtedness of the Borrower resulting from such Loans being evidenced by this
Promissory Note and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.


THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.






A-3



--------------------------------------------------------------------------------






 
PINNACLE WEST CAPITAL CORPORATION
 
 
 
By:_______________________________________
 
Name:    
 
Title:    
 
 














--------------------------------------------------------------------------------













--------------------------------------------------------------------------------






LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of Loan
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation
Made By
 
 
 
 
 














--------------------------------------------------------------------------------






EXHIBIT B — FORM OF NOTICE OF INITIAL
BORROWING






PNC Bank, National Association, as Agent
for the Lenders party
to the Term Loan Agreement
referred to below


Attention: Melanie Squire




[________], 2020




Ladies and Gentlemen:


The undersigned, Pinnacle West Capital Corporation, an Arizona corporation (the
“Borrower”), refers to the [execution version][draft dated 4/[ ]/20] of the
364-Day Term Loan Agreement (document ID number: ACTIVE 256140799v.[ ]) (as
amended or modified from time to time, the “Term Loan Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
certain Lenders party thereto, PNC Bank, National Association, as Agent for said
Lenders and the other agents party thereto, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Term Loan Agreement that the
undersigned hereby requests the Initial Borrowing under the Term Loan Agreement,
and in that connection sets forth below the information relating to the Initial
Borrowing as required by Section 2.02(a) of the Term Loan Agreement:


(i)The Business Day of the Initial Borrowing is May 5, 2020.
(ii)
The Type of Loans comprising the Initial Borrowing is [Base Rate Loans]
[Eurodollar Rate Loans].

(iii)The aggregate amount of the Initial Borrowing is $31,000,000.
[(iv)
The initial Interest Period for each Eurodollar Rate Loan made as part of the
Initial Borrowing is [one week][[__] month[s]].]



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Initial Borrowing:


(A)
the representations and warranties contained in Section 4.01 of the Term Loan
Agreement are true and correct, both before and after giving effect to the
Initial Borrowing and to the application of the proceeds thereof, as though made
on and as of such date (excluding that the Initial Borrowing is not listed on
Schedule 4.01(k) thereto);



(B)
no event has occurred and is continuing, or would result from the Initial
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default; and






--------------------------------------------------------------------------------






(C)
before and after giving effect to the Initial Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date, the
Indebtedness of the Borrower does not exceed that permitted by (i) applicable
resolutions of the Board of Directors of the Borrower or (ii) applicable Laws of
any Governmental Authority.



[The Borrower hereby acknowledges and agrees as follows:


1.
This Notice of Initial Borrowing is irrevocable.



2.
The Borrower shall indemnify each Lender against any loss (excluding loss of
anticipated profits), cost or expense incurred by such Lender as a result of any
failure by the Borrower (a) to execute and deliver the Term Loan Agreement on or
before May 5, 2020, (b) to fulfill the applicable conditions set forth in
Article III of the Term Loan Agreement on May 5, 2020 or (c) to otherwise borrow
the Eurodollar Rate Loans requested by the Borrower in this Notice of Initial
Borrowing on May 5, 2020, in each case in accordance with Section 8.04(e) of the
Term Loan Agreement (the terms of which Section are hereby incorporated by
reference into this Notice of Initial Borrowing to the same extent and with the
same force as if fully set forth herein).



3.
The terms of paragraphs 1 and 2 above are not conditioned upon the execution and
delivery by the Borrower, the Agent or the Lenders of the Term Loan Agreement.]

This Notice of Initial Borrowing shall be governed by, and construed in
accordance with, the laws of the State of New York.




 
Very truly yours,
 
 
 
PINNACLE WEST CAPITAL CORPORATION
 
 
 
By:_______________________________________
 
Name:    
 
Title:    
 
 
























--------------------------------------------------------------------------------








EXHIBIT C — FORM OF
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
Annex 1 attached hereto (the “Standard Terms and Conditions”) is hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date referred to
below, (i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Term Loan Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the Term Loan Agreement (including, without limitation, all
Loans owing to the Assignor) and (ii) to the extent permitted to be assigned
under applicable Law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Term Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at Law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. Assignee shall deliver (if it is not already a Lender) to the Agent an
Administrative Questionnaire.


1.Assignor:     


2.Assignee:     
[and is an Affiliate of [identify Lender]]
3.Borrower: Pinnacle West Capital Corporation
4.Agent: PNC Bank, National Association, as the agent under the Term Loan
Agreement
5.
Term Loan Agreement: 364-Day Term Loan Agreement dated as of May 5, 2020, by and
among the Borrower, the Lenders party thereto, the Agent and the other agents
party thereto.

6.Assigned Interest:


C-1



--------------------------------------------------------------------------------






Aggregate Principal Amount of Loans of all Lenders
Principal Amount of Loans Assigned
Percentage Assigned of Aggregate Principal Amount of Loans Outstanding
CUSIP Number


$_________________


$______________


______________%
 





[7. Trade Date:]


Effective Date:     , 20 [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:     
Name:
Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By:     
Name:
Title:




C-2



--------------------------------------------------------------------------------






[Consented to and] Accepted:


PNC BANK, NATIONAL ASSOCIATION, as Agent


By:     
Name:
Title:







--------------------------------------------------------------------------------






[Consented to:]


PINNACLE WEST CAPITAL CORPORATION


By:     
Name:
Title:







--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower of any of its
obligations under any Loan Document.


1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it meets all
the requirements to be an Eligible Assignee under Section 8.07 of the Term Loan
Agreement (subject to such consents, if any, as may be required under Section
8.07 of the Term Loan Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Term Loan Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Term Loan Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 4.01(e) or delivered pursuant to Section
5.01(h), as applicable, thereof, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Agent, the Assignor or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Term
Loan Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.







--------------------------------------------------------------------------------






2.Payments. From and after the Effective Date, the Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the Law
of the State of New York.







--------------------------------------------------------------------------------






EXHIBIT D – FORM OF
INTEREST ELECTION REQUEST




[Date]


PNC Bank, National Association, as Agent for the Lenders party to the
Term Loan Agreement referred to below
500 Firstside Center
Pittsburgh PA, 15219
Mailstop: P7-PFSC-04-I
Facsimile No.: 866-855-9783
Email: lukas.nieto@pnc.com
Attention: Lukas Nieto




Ladies and Gentlemen:


The undersigned, Pinnacle West Capital Corporation, an Arizona corporation (the
“Borrower”), refers to the 364-Day Term Loan Agreement, dated as of May 5, 2020
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Term Loan Agreement”, the terms defined therein and not otherwise defined
herein being used herein as therein defined), among the Borrower, the Lenders
named therein and from time to time party thereto, PNC Bank, National
Association, as Agent for said Lenders and the other agents party thereto, and
hereby gives you notice, irrevocably, that the undersigned requests a
[Conversion] [continuation] of a Borrowing (the “Existing Borrowing”) under the
Term Loan Agreement, and in that connection has set forth below the information
relating to such [Conversion] [continuation] (the “Proposed [Conversion]
[Continuation]”) as required by the definition of “Interest Period” contained in
Section 1.01 of the Term Loan Agreement and/or Section 2.07 of the Term Loan
Agreement, as applicable:


(i)The Business Day of the Proposed [Conversion] [Continuation] is ________
____, 20___.


(ii)The Type of Loans comprising the Existing Borrowing is [Base Rate Loans]
[Eurodollar Rate Loans having an Interest Period of [one week][     month(s)].


(iii)The aggregate amount of the Proposed [Conversion] [Continuation] is
$___________.


(iv)The Type of Loans to which such Existing Borrowing is proposed to be
[Converted] [continued] is [Base Rate Loans] [Eurodollar Rate Loans].


[(v)     The initial Interest Period for the Eurodollar Rate Loans made as part
of the Proposed [Conversion] [Continuation] is [one week][____ month(s).]


D-1



--------------------------------------------------------------------------------






The undersigned hereby certifies that the Borrower’s request for the Proposed
[Conversion] [Continuation] is made in compliance with the definition of
“Interest Period” contained in Section 1.01 of the Term Loan Agreement and with
Sections 2.06 and 2.07 of the Term Loan Agreement. [The undersigned hereby
acknowledges that the delivery of this Interest Election Request shall
constitute a representation and warranty by the Borrower that, on the date of
the Proposed [Conversion] [Continuation], no Event of Default has occurred and
is continuing (unless the Borrower informs the Agent otherwise prior to the date
of the Proposed [Conversion] [Continuation], in which case the Proposed
[Conversion] [Continuation] shall not be made.]






 
Very truly yours,
 
 
 
PINNACLE WEST CAPITAL CORPORATION
 
 
 
By:_____________________________________
 
Name:    
 
Title:    
 
 









































    



